DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on October 11, 2021 in which claims 1-6, 9-14, 17-19 and 21-25 are presented for examination; of which, claims 1, 3-5, 10, 12-14 and 18 were amended; claims 7-8, 15-16 and 20 were canceled; claims 21-25 were newly added.

Allowable Subject Matter
Claims 1-6, 9-14, 17-19 and 21-25 now renumbered 1-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to cloud computing. Specifically, the present disclosure addresses mechanisms to compute cardinality for a tenant and to limit data processed based on the cardinality computation. The closest prior art of record, Cao et al.
US Publication No. 2009/0296594, Khan US Patent No. 8,856,029 and Lopes et al. US Publication no. 2020/0379963, disclose similar methodology. However, the closest prior art of record, Cao et al. US Publication No. 2009/0296594, Khan US Patent No. 8,856,029 and Lopes et al. US Publication no. 2020/0379963,  failed to show “perform operations comprising: serially receiving a plurality of data from a set of devices that is part of a single tenant of a cloud-based service; storing the plurality of data received from the set of devices that is part of the single tenant of the cloud-based service in a distributed database hosted by a plurality of database servers by storing a first subset of the plurality of data at a first database server and storing a second subset of the plurality of data at a second database server: receiving a first cardinality of the first subset of the plurality of data from the first database server and receiving a second cardinality of the second subset of the plurality of data from the second database server: determining a cardinality of the plurality of data received from the set of devices that is part of the single tenant of the cloud-based service based on a sum of the first cardinality of the first subset of the plurality of data and the second cardinality of the second subset of the plurality of data; and based on the cardinality of the plurality of data received and a predetermined threshold cardinality, blocking at least some further data from the set of devices that is part of the single tenant of the cloud-based service.” These claimed features being present in the independent claims 1, 10 and 18 render claims 1, 10 and 18 allowable over the prior art of record.

As per claims 2-6, 9, 11-14, 17, 19 and 21-25, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 10 and 10. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
January 11, 2022